DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 1-9 in the reply filed on 11/4/2021 is acknowledged.

Claim Objections
Claim 24 is objected to because of the following informalities:  the word “sate” should be “state”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 23-26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Streeter (US Patent Application Publication 20160184155).
Regarding claim 16, Streeter teaches a mattress system for a patient support apparatus, comprising: a mattress having a support surface (Paragraph 135 “the dynamic support apparatus 10 may be … a person support structure such as a… bed), wherein the mattress defines a cavity (Figure 1; the foam portion 14 which would be the mattress in the bed has cavities at 16 for the bladders 16 to fit in, as shown) therein; a first bladder (Figure 1; 16, right) disposed within the cavity; a second bladder (Figure 1; 16, left) disposed within the cavity proximate the first bladder, wherein each of the first bladder and the second bladder are operable between an expanded state, a compressed state, and a neutral state (Paragraph 294 “After the predetermined period of time has elapsed, the controller may, in step 604, bring the first actuator to a second pressure and bring the second actuator to a third pressure. The third pressure may be the same as or differ from the first pressure. In some embodiments, the second pressure may be a pressure lower than the first pressure and the third pressure may be a pressure higher than the first pressure.” (the expanded state would be the third pressure, the neutral state would be the first pressure, and the compressed state would be the second pressure)); a pump (Figure 29; 500 and 518) in fluid communication with each of the first bladder and the second bladder, wherein the pump defines a first port (Figure 29; 1122 left (see also Figure 32, 1142)) and a second port (Figure 29; 1122 right (see also Figure 32, 1142)); and a manifold (Figure 34; 520) in fluid communication with the first bladder, the second bladder, and the pump, wherein the pump is configured to evacuate fluid from the first bladder when the manifold is in a first operating state and configured to evacuate fluid from the second bladder when the manifold is in a second operating state to influence a shape of the support surface of the mattress (Paragraph 238 – 239 discuss using the ports (1142 Figure 32) of the pump (interpreted as 500 and 518) to deliver fluid and vent fluid to and from different actuators 16 which would then influence the shape of the actuator).
Regarding claim 17, Streeter teaches the pump is configured to direct fluid into the second bladder when the manifold is in the first operating state, and wherein the pump is configured to direct fluid into the first bladder when in the second operating state (Paragraph 238 – 239 discuss using the ports (1142 Figure 32) of the pump (interpreted as 500 and 518) to deliver fluid and vent fluid to and from different actuators 16 which would then influence the shape of the actuator).
Regarding claim 18, Streeter teaches the manifold defines a first fluid path between the first bladder and the first port (Figure 34; 520 top goes between 518 and 16 top, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated)) when in the first operating state and a second fluid path between the second bladder and the second port when in the first operating state (Figure 34; 520 bottom goes between 518 and 16 bottom, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated)), and wherein the first fluid path is parallel to the second fluid path (Figure 34; 520 as shown).
Regarding claim 23, Streeter teaches a first height difference is defined when the first bladder in the compressed state and the second bladder in the expanded state and a second height different is defined when the first bladder is in the compressed state and the second bladder is in the neutral state, the first height difference being greater than the second height difference (Paragraphs 293-294 describe putting the first bladder to a second lower pressure while the second bladder is brought to a third pressure which can be the same as the first pressure (first pressure being neutral pressure) which would result in one bladder at a compressed pressure and one pressure at the neutral pressure, which would necessarily mean the height of the compressed pressure bladder would be lower because there would be less fluid to hold it up).
Regarding claim 24, Streeter teaches the pump is configured to adjust the first bladder to the compressed state and the second bladder to the expanded sate simultaneously (Paragraphs 238-239 note that fluid may be delivered/removed from multiple actuators at the same time through valves 1142).
Regarding claim 25, Streeter teaches the manifold includes a connector configured to adjust the manifold between the first operating state and the second operating state (Figure 33; 1142, the actual valve at each port is the connector which switches the operating states).
Regarding claim 26, Streeter teaches a retaining member disposed around an outer membrane of each of the first bladder and the second bladder (Paragraph 206 describes retaining members to breakably retain the manifold ends 520 to the bladders 16, these retaining members would be around an outer membrane of the bladders).
Regarding claim 29, Streeter teaches a controller communicatively coupled to the pump and the manifold, wherein the controller is configured to control the pump and the manifold to continually adjust the first fluid path and the second fluid path and, consequently, continually adjust the first bladder and the second bladder between the compressed state and the expanded state, wherein the first bladder is in the compressed state when the second bladder is in the expanded state and the first bladder is in the expanded state when the second bladder is in the compressed state (Paragraph 294 describes a controller which can bring a first bladder to a compressed state (second pressure) and another bladder to an expanded state (third pressure)).
Regarding claim 30, the first port is configured as an outlet directing fluid into at least one of the first bladder and the second bladder and the second port is configured as an inlet directing fluid toward the pump (Figure 29, 1122 and Figure 32, 1142, any of the ports can be an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Lipman (US Patent 8615831).
Regarding claim 19, Streeter teaches the manifold defines a first fluid path between the first bladder and the second port (Figure 34; 520 top goes between 518 and 16 top, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated)) when in the second operating state and a second fluid path between the second bladder and the first port when in the second operating state (Figure 34; 520 bottom goes between 518 and 16 bottom, and the valves shown in at least Figure 32 change the operating state as to which bladder is inflated/deflated))(Examiner notes that because this claim is not dependent on claim 18 and there is nothing to further distinguish the ports and bladders, the first port and bladder 16 (say the bottom 16 and bottom port that 520 goes to in Figure 34) can be designated the second bladder and first port which are connected when the system is  in a deflation state, and another bladder and port can be designated the first bladder and second port (say the top actuator 16 and port to top 520 in Figure 34) which are also connected during the deflation state). Streeter does not teach wherein the first fluid path and the second fluid . 
Claims 20-22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Hill (US Patent 6671911). 
Regarding claim 20, Streeter does not teach each of the first bladder and the second bladder include a core disposed within an outer membrane, and wherein the cores define the neutral states, respectively. Hill teaches each of the first bladder and the second bladder include a core (Figure 3; 76) disposed within an outer membrane (Figure 3; 80), and wherein the cores define the neutral states, respectively. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Streeter to include compressible cores in order to increase user comfort. 
Regarding claim 21, Streeter teaches an upper surface of each of the first bladder and the second bladder are co-planar when the first bladder and the second bladder are each in the neutral state (Paragraph 293-294 describes bringing the first and second actuators to a same first pressure, which would result in a coplanar configuration).
Regarding claim 22, Streeter teaches each of the first bladder and the second bladder has an outer membrane defining a chamber (Figure 1; 16 and Paragraphs 293-294) and is configured to receive fluid to adjust the first bladder and the second bladder, respectively, to the expanded state. Streeter does not teach the chamber houses a core in each bladder. Hill teaches the chamber houses a core in each bladder (Figure 3; 76). It would have been obvious to 
Regarding claim 27, Streeter does not teach each of the first bladder and the second bladder includes a core configured to compress as the first bladder and the second bladder are adjusted to the compressed state and configured to expand as the first bladder and the second bladder are configured to adjust to at least one of the neutral state and the expanded state. Hill teaches each of the first bladder and the second bladder includes a core configured to compress as the first bladder and the second bladder are adjusted to the compressed state and configured to expand as the first bladder and the second bladder are configured to adjust to at least one of the neutral state and the expanded state (Figure 3 shows the core 76 compressed on the right and expanded on the left, see also abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Streeter to include compressible cores in order to increase user comfort.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streeter (US Patent Application Publication 20160184155) in view of Taylor (US Patent 8533879).
Regarding claim 28, Streeter does not teach the manifold is configured to disrupt fluid communication between the pump and the first bladder to adjust the first bladder to the neutral state. Taylor teaches the manifold is configured to disrupt fluid communication between the pump and the first bladder to adjust the first bladder to the neutral state (Column 15; lines 15-36 describe the venting operation as involving the pump being shut off post inflation (thus communication is interrupted between pump and bladder) and then the vent valve 77 in Figure 1 being opened to deflate). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the air pathway system of Streeter to include a vent valve and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673